Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1. (Currently Amended) A substrate equipped with an antenna, the substrate comprising: 
a circuit substrate having one principal surface and another principal surface; and 
an antenna element mounted on the one principal surface of the circuit substrate, 
wherein an area of the one principal surface is larger than another area of the other principal surface of the circuit substrate when viewed from a thickness direction, 
each of the one principal surface and the other principal surface of the circuit substrate has a rectangular shape, and respectively includes a first outer periphery and a second outer periphery in pairs extending along a first direction, and a third outer periphery and a fourth outer periphery in pairs extending along a second direction, and 
when a maximum width in the second direction between the first outer periphery of the other principal surface projected onto the one principal surface and the first outer periphery of the one principal surface is defined as W1, the antenna element is mounted in at least a part of a region on the one principal surface of the circuit substrate, the region having the width W1 from the second outer periphery of the other principal surface projected onto the one principal surface toward an inner side in the second direction.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein an area of the one principal surface is larger than another area of the other principal surface of the circuit substrate when viewed from a thickness direction, when a maximum width in the second direction between the first outer periphery of the other principal surface projected onto the one principal surface and the first outer periphery of the one principal surface is defined as W1, the antenna element is mounted in at least a part of a region on the one principal surface of the circuit substrate, the region having the width W1 from the second outer periphery of the other principal surface projected onto the one principal surface toward an inner side in the second direction. 
Claims 2-20 depend therefrom.
Shiozaki (US 10446919) and Kitamura (US 2017/0229784) are cited as teaching some elements of the claimed invention including a substrate equipped with an antenna, the substrate comprising: a circuit substrate having one principal surface and another principal surface; and an antenna element mounted on the one principal surface of the circuit substrate, each of the one principal surface and the other principal surface of the circuit substrate has a rectangular shape, and respectively includes a first outer periphery and a second outer periphery in pairs extending along a first direction, and a third outer periphery and a fourth outer periphery in pairs extending along a second direction, and when a maximum width in the second direction between the first outer periphery of the other principal surface projected onto the one principal surface and the first outer periphery of the one principal surface is defined as W1, the antenna element is mounted in at least a part of a region on the one principal surface of the circuit substrate.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845